D. Richardson was awarded by the Workmen's Compensation Board $15 per week for 52 weeks for alleged injuries. Upon review in circuit court, he was adjudged $7.50 per week for 52 weeks, and that court attempted to grant to each party an appeal to this court.
Richardson has attempted to bring his case here upon that attempted grant by the circuit court, and the employer is attempting to prosecute a cross-appeal.
The trial court cannot grant an appeal to a defendant from a judgment against him of less than $500, or grant an appeal to a plaintiff where the difference between his recovery and his claim is less than $500; hence this court has no jurisdiction of this appeal prosecuted upon such an attempted grant, for, no matter which is successful here, the gain to the successful party can only be $390. To give this court jurisdiction of either this appeal or cross-appeal, it will be necessary that an appeal be prayed in this court, see sections 950-1 and 950-3, Ky. Stats., and Gilmore  Helm v. Brown, 215 Ky. 100,284 S.W. 1017; and that applies to compensation cases as well as other civil cases, see Consolidated Coal Co. v. Jennings,236 Ky. 705, 33 S.W.2d 647, and Falls City Quarry Co. v. Fortner et al., 251 Ky. 590, 65 S.W.2d 483.
Appeals dismissed. *Page 425